IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41508
                        Conference Calendar



GERALD TIMOTHY McNEIL-BEY,

                                         Petitioner-Appellant,

versus

ERNEST CHANDLER, Warden, United States Penitentiary Beaumont,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:01-CV-215
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gerald Timothy McNeil-Bey, federal prisoner #70984-079,

appeals from the dismissal of his 28 U.S.C. § 2241 habeas corpus

petition.   McNeil-Bey contends that the time-bar provision of

28 U.S.C. § 2255 is unfair and effectively bars prisoners from

seeking 28 U.S.C. § 2255 relief.   McNeil-Bey suggests that the

time-bar provision renders 28 U.S.C. § 2255 inadequate, allowing

him to seek relief under 28 U.S.C. § 2241.    McNeil-Bey argues

that he could not be convicted of conspiracy because his alleged

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41508
                               -2-

coconspirator was acquitted; that he received ineffective

assistance of counsel because the elements of his offenses were

not explained to him; that there was no factual basis for his

guilty plea because he denied that there was any conspiracy and

denied knowledge about the firearm involved in the offense; and

that he could not be convicted of conspiracy merely because he

was present at the scene of a crime.

     McNeil-Bey does not rely on any retroactively applicable

Supreme Court decisions indicating that he may have been

convicted of a nonexistent offense, as is required to proceed

under 28 U.S.C. § 2241 by Reyes-Requena v. United States,

243 F.3d 893, 904 (5th Cir. 2001).   He has not shown that the

district court erred by dismissing his habeas corpus petition.

     AFFIRMED.